DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 as amended currently ends in an apostrophe followed by a period - “pathway,.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, and 11-12 is/are rejected under 35 U.S.C. 103 as being anticipated by Moon (US 20140009886 A1) in view of Ito (US 20130301328 A1).
As to claim 1, Moon discloses: A cooling structure of a power conversion device (Fig. 2-6), the cooling structure comprising: 
a power converter 13 (par. 0022, 0028) including a semiconductor element (IGBT, par. 0028) and a heat dissipation member (a lower end of 13 that is attached to base cover 14, see par. 0023 and Fig. 6, plate element between fixing bolts and base cover 14) for radiating heat generated by the semiconductor element (heat is clearly radiated between element 13 and base cover 14 into the refrigerant channel below); 
a cooler (combination of 14 and 11) having a cooler main unit 14, and  a refrigerant channel 111 formed in the cooler cover through which refrigerant flowing into from an exterior 112 (inlet) flows; and 
a fixing bolt (see Fig. 6, unlabeled but clearly shown) that secures the heat dissipation member to the cooler main unit, the cooler main unit having a boss part (beneath left bolt, Fig. 6) fastened to the fixing bolt; 
the refrigerant channel having a main pathway (through fins 141, see Fig. 6) disposed opposite the semiconductor element and through which refrigerant flows, and an expanded pathway (portion of pathway surrounding left bolt, Fig. 6), the boss part being disposed in the expanded pathway.
Moon does not explicitly disclose: 
the refrigerant channel formed in the cooler main unit; and
the expanded pathway causing the refrigerant to flow from the main pathway to the boss part.
However, Ito suggests:

a fixing bolt B (par. 0054, Fig. 2A-2B) the cooler main unit having a boss part 21b (par. 0053) fastened to the fixing bolt; 
the refrigerant channel 23 having a main pathway (between/below fins 21c) disposed opposite the semiconductor element 11c (par. 0046) and through which refrigerant flows, and an expanded pathway (around/beneath boss part 21b) causing the refrigerant to flow from the main pathway to the boss part, the boss part being disposed in the expanded pathway;
in order to keep balance of cooling efficiency and pressure loss and to effectively cool the power module (par. 0063).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Moon as suggested by Ito, e.g., providing:
the refrigerant channel formed in the cooler main unit; and
the expanded pathway causing the refrigerant to flow from the main pathway to the boss part;
in order to keep balance of cooling efficiency and pressure loss and to effectively cool the power module.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 3, the obvious modification of Moon in view of Ito above discloses: 
wherein 
the cooler is configured from a cooler main unit 21 (Fig. 2A-2B, Ito) and a cooler cover 22, 
a main pathway groove (grooves forming fins 21c) and an expanded pathway groove (grooves forming boss section 21b) are formed in at least one of the cooler main unit 21 or the cooler cover, and 
while the cooler main unit and the cooler cover are joined together, the main pathway is formed between the cooler main unit and the cooler cover by the main pathway groove, and the expanded pathway is formed between the cooler main unit and the cooler cover by the expanded pathway groove. 
As to claim 4, the obvious modification of Moon in view of Ito above discloses: 
wherein the main pathway groove and the expanded pathway groove in communication with the main pathway groove are formed in the cooler main unit 21 (Ito), and while the cooler main unit and the cooler cover are joined together, the main pathway is formed by the main pathway groove and the cooler cover 22, and the expanded pathway is formed by the expanded pathway groove and the cooler cover. 
As to claim 11, the obvious modification of Moon in view of Ito above discloses: 
wherein
a fin 21c (Fig. 2B, Ito) is disposed in the main pathway and no fin is disposed in the expanded pathway (e.g., beneath boss part 21b).
As to claim 12, the obvious modification of Moon in view of Ito above discloses: 

the main pathway and the expanded pathway of the fluid channel define a continuous pathway (see 23, Fig. 2B; Ito).

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 20140009886 A1) in view of Ito (US 20130301328 A1) as applied to claims 1 and 3 above, and further in view of Nakamura (WO 2016009727 A1). Foreign Reference and translation previously submitted with IDS.
As to claim 6, the obvious modification of Moon in view of Ito above does not explicitly disclose:
wherein the main pathway and the expanded pathway are disposed in adjacent positions with partitions interposed therebetween, and the expanded pathway is a first expanded pathway expanded to an inlet side where refrigerant flowing through the refrigerant channel flows into the main pathway and to an outlet side where the refrigerant flows out from the main pathway. 
However, Nakamura suggests providing (Fig. 11-12):
wherein the main pathway (through channels 16 between bosses 20) and the expanded pathway (flow paths to the outside of/surrounding bosses 20) are disposed in adjacent positions with partitions (outermost fins 14 of central section 12a between bosses 20) interposed therebetween, and the expanded pathway is a first expanded pathway expanded to an inlet side where refrigerant flowing through the refrigerant channel flows into the main pathway and to an outlet side where the refrigerant flows out from the main pathway (see Fig. 12);
 in order to increase the surface area for heat dissipation and transfer heat from the fixing pin/bolt to the coolant (see first par. on p. 2/13 of Description of translation).
It would have been obvious to one of ordinary skill in the related art(s) before the 
wherein the main pathway and the expanded pathway are disposed in adjacent positions with partitions interposed therebetween, and the expanded pathway is a first expanded pathway expanded to an inlet side where refrigerant flowing through the refrigerant channel flows into the main pathway and to an outlet side where the refrigerant flows out from the main pathway;
in order to increase the surface area for heat dissipation and transfer heat from the fixing bolt to the coolant.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 7, the obvious modification of Moon in view of Ito above does not explicitly disclose:
wherein the expanded pathway is a second expanded pathway where a part of the main pathway has been expanded, and the boss part is disposed in the second expanded pathway such that a bypass pathway that bypasses the boss part is formed. 
However, Nakamura suggests providing first and second expanded pathways (to the external area of bosses 20, e.g., 15, 16; Fig. 11-12):
wherein the expanded pathway is a second expanded pathway (e.g., left and right) where a part of the main pathway has been expanded, and the boss part 20 is disposed in the second 
in order to increase the surface area for heat dissipation and transfer heat from the fixing pin/bolt to the coolant (see first par. on p. 2/13 of Description of translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Moon in view of Ito as suggested by Nakamura, e.g. providing:
wherein the expanded pathway is a second expanded pathway where a part of the main pathway has been expanded, and the boss part is disposed in the second expanded pathway such that a bypass pathway that bypasses the boss part is formed;
in order to increase the surface area for heat dissipation and transfer heat from the fixing bolt to the coolant.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 8, the obvious modification of Moon in view of Ito above does not explicitly disclose:
wherein the boss part has an edge with a filleted shape. 
However, Nakamura suggests providing (Fig. 11-12)
wherein the boss part 20 (Fig. 11) has an edge (upper and lower flared edges) with a filleted shape (see also Fig. 3);

It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Moon in view of Ito as suggested by Nakamura, e.g. providing:
wherein the boss part has an edge with a filleted shape;
in order to provide space for fluid flow around the main body of the fixing bolt, and in order to increase the surface area for heat dissipation and transfer heat from the fixing bolt to the coolant.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 9, the obvious modification of Moon in view of Ito above does not explicitly disclose:
wherein the boss part is a convex shape in which a branching flow and a merging flow of the refrigerant are smooth with respect to a direction of flow of the refrigerant flowing through the expanded pathway. 
However, Nakamura suggests providing:

It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Moon in view of Ito  as suggested by Nakamura, e.g. providing:
wherein the boss part is a convex shape in which a branching flow and a merging flow of the refrigerant are smooth with respect to a direction of flow of the refrigerant flowing through the expanded pathway;
in order to increase the surface area for heat dissipation and transfer heat from the fixing bolt to the coolant.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 10, the obvious modification of Moon in view of Ito above does not explicitly disclose:
wherein the boss part includes a plurality of fins provided in a direction of flow of the refrigerant flowing through the expanded pathway.
However, Nakamura suggests providing (Fig. 11-12)

in order to provide space for fluid flow around the main body 21 of the fixing pin 20 (see p. 4/13 and 5/13 of Description of translation) and in order to increase the surface area for heat dissipation and transfer heat from the fixing pin/bolt to the coolant (see first par. on p. 2/13 of Description of translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Moon in view of Ito as suggested by Nakamura, e.g. providing:
wherein the boss part includes a plurality of fins provided in a direction of flow of the refrigerant flowing through the expanded pathway;
in order to provide space for fluid flow around the main body of the fixing bolt, and in order to increase the surface area for heat dissipation and transfer heat from the fixing bolt to the coolant.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 5, the allowability resides in the overall structure of the device as recited in the dependent claim 5, including all of the limitations of the base claims and intervening claims, and at least in part, because claim 5 recites the following limitations: 
“wherein the main pathway groove is formed in the cooler main unit, the expanded pathway groove is formed in the cooler cover, and 
while the cooler main unit and the cooler cover are joined together, the main pathway groove and the expanded pathway groove are in communication with each other, the main pathway is formed by the main pathway groove and the cooler cover, and the expanded pathway is formed by the expanded pathway groove and the cooler main unit”.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JACOB R CRUM/            Examiner, Art Unit 2835